                                                                                             Entered on Docket
                                                                                             March 11, 2020
                                                                                             EDWARD J. EMMONS, CLERK
                                                                                             U.S. BANKRUPTCY COURT
                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                             The following constitutes the order of the Court.
                                                                                           Signed: March 10, 2020
                                             3
                                             4
                                                                                          ________________________________________
                                                                                          Charles Novack
                                             5                                            U.S. Bankruptcy Judge

                                             6
                                             7
                                             8                                UNITED STATES BANKRUPTCY COURT

                                             9                                 NORTHERN DISTRICT OF CALIFORNIA

                                            10    In re:                                            Case No. 19-42701 CN
                                                                                                    Chapter 13
                                            11    ROGER FRANCIS SHORT and
UNITED STATES BANKRUPTCY COURT




                                                  LENEE JANE SHORT,                                 ORDER OVERRULING OBJECTIONS
  For The Northern District Of California




                                            12                                                      TO PLAN CONFIRMATION
                                                                   Debtors.
                                            13
                                            14
                                            15             On February 25, 2020, this court conducted a contested confirmation hearing on Roger and

                                            16   Lenee Short’s Chapter 13 plan (the “Plan”)1. When they filed their Chapter 13 case the Shorts, who

                                            17   reside at 1463 Majestic Lane in Brentwood, California, were $34,615.09 in arrears to Bank of New

                                            18   York Mellon, which holds the senior deed of trust against their residence. The Plan fully repays

                                            19   these arrears with $100/month arrearage disbursements to the Bank during the Plan’s first eighteen

                                            20   months, and $800/month payments for the Plan’s remaining 42 months. Full payment

                                            21   notwithstanding, the Bank objects to confirmation. The Bank contends that the payment schedule

                                            22   violates Bankruptcy Code § 1322(b)(5), which requires the Shorts to cure the default within a

                                            23   “reasonable time.”2 The Bank attributes the “delay” in payments to the Shorts’ decision to send their

                                            24
                                                           1
                                                          During the February 25th hearing, the court had before it the Shorts’ third amended
                                            25   Chapter 13 plan. The Shorts filed a fourth amended Chapter 13 plan on March 3, 2020, and the
                                                 Court’s use of the term “Plan” refers to it.
                                            26
                                                           2
                                            27            Bankruptcy Code § 1322(b)(5) provides in pertinent part that a Chapter 13 plan shall
                                                 provide for the curing of any default within a reasonable period of time and maintenance of
                                            28   payments while the case is pending of any . . . secured claim on which the last payment is due after
                                                                                                    1
                                                 ORDER
                                            Case: 19-42701        Doc# 37     Filed: 03/10/20   Entered: 03/11/20 15:01:07        Page 1 of 3
                                             1   children to private high school at a monthly cost of $5,375.3 The Bank argues that the Shorts should

                                             2   devote the tuition amount to their Chapter 13 plan, which would significantly expedite the arrearage

                                             3   cure.

                                             4           The Bankruptcy Code does not define the phrase “reasonable time” under § 1322(b)(5). Its

                                             5   application is a function of the facts and equities of each case and must be applied flexibly. Central

                                             6   Fed. Sav. & Loan Assoc. v. King (In re King), 23 B.R. 779, 781 (Bankr. 9th Cir. 1982). Courts may

                                             7   apply a multi-factor analysis to determine reasonableness under § 1322(b)(5). These factors include:

                                             8   (1) the nature and repayment period of the original obligation; (2) the nature of the property held as

                                             9   security; (3) debtors’ payment record; (4) the amount and reason for the arrearage; and (5) whether

                                            10   the debtors are putting forth their best effort to cure the default. In re King, 7 B.R. 110, 112-113

                                            11   (Bankr.S.D.Cal. 1980).
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12           The Plan passes this test. The Bank’s secured debt is a thirty year note which matures in

                                            13   2035, and its collateral is worth more than the note balance. Thus, the timing of the arrearage

                                            14   payments will have no impact on the full repayment of its note. While the Shorts are ten payments in

                                            15   arrears, they have made approximately 94% of their note payments and have proposed a conduit Plan

                                            16   that requires that they stay post-petition current on their secured debt. The Plan also contains

                                            17   feasible step increases which the Shorts will fund by redirecting the tuition payments as their

                                            18   children graduate. Simply, the Bank is in no worse position if this Plan is confirmed. In contrast, the

                                            19   Shorts’ lives may be thrown into significant disarray if their four high school age children are forced

                                            20   to change schools.

                                            21           Accordingly, the Bank’s objection to confirmation is overruled.4

                                            22                                       * * * END OF ORDER * * *

                                            23
                                            24
                                                 the date on which he final payment under the plan is due.”
                                            25
                                                         3
                                                           The Shorts have proposed a “step” Chapter 13 plan which monthly payments will increase
                                            26
                                                 as their children graduate from private school.
                                            27           4
                                                         The Plan and the step declaration submitted by the Shorts fully address the Bank’s
                                            28   remaining objections, and they are also overruled.
                                                                                                    2
                                                 ORDER
                                            Case: 19-42701      Doc# 37     Filed: 03/10/20     Entered: 03/11/20 15:01:07         Page 2 of 3
                                             1   Case No. 19-42701 CN

                                             2                                      COURT SERVICE LIST

                                             3
                                                 Recipients are ECF participants.
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                3
                                                 ORDER
                                            Case: 19-42701     Doc# 37     Filed: 03/10/20   Entered: 03/11/20 15:01:07   Page 3 of 3
